Order entered December 3, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00457-CV

  JACQUELINE SHELBY, TIMOTHY SHELBY AND/ORALL OTHER OCCUPANTS
         6108 LAKE VISTA DRIVE, DALLAS, TEXAS 75249, Appellants

                                                  V.

                            WELLS FARGO BANK, N.A., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-01373-E

                                             ORDER
       Before the Court is appellee’s November 27, 2019 unopposed motion for extension of

time to file its brief. Appellee explains the extension is necessary, in part, because the parties are

trying to resolve the dispute.

       We GRANT the motion and ORDER the brief, a status report, or a motion to dismiss the

appeal be filed no later than January 13, 2020.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE